Affirmed as Reformed and Memorandum Opinion filed November 14, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00874-CR

                    MIGUEL ANGEL SANCHEZ, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1315362

                 MEMORANDUM                       OPINION


      Appellant Miguel Angel Sanchez pleaded guilty to continuous sexual abuse
of a child, and the trial court sentenced him to 45 years in prison. In a single issue
on appeal, appellant contends that there is insufficient evidence in the record to
support the court’s order that he pay a particular amount in court costs. We reform
the trial court’s judgment to delete the specific amount of costs, and affirm the
judgment as reformed.
      In its judgment, the trial court ordered appellant to pay $580 in court costs.
Appellant requested the district clerk include the bill of costs in the appellate
record. The clerk’s record does not contain a bill of costs. In Johnson v. State, 389
S.W.3d 513, 517 (Tex. App.—Houston [14th Dist.] 2012, pet. granted), this court
held that if the record does not support the assessment of a certain dollar amount in
costs, the trial court errs in entering a specific dollar amount in its judgment.

      The State argues that there are numerous provisions in the Texas Code of
Criminal Procedure authorizing various court costs to be paid by a defendant when
convicted of a felony offense. The State suggests several specific articles of the
Code of Criminal Procedure and three sections of the Local Government Code
providing for fees that, if assessed against appellant, would add up to an amount of
at least $580.1 Therefore, the State maintains, the evidence is sufficient to support
the $580 in court costs reflected in the judgment.

      We have previously rejected this argument. In Rogers v. State, 402 S.W.3d
410, 420 (Tex. App.—Houston [14th Dist.] 2013, pet. filed), we held that to affirm
the judgment for costs merely because a number of statutes authorize certain costs
or fees that could have been assessed against the defendant—without regard to
whether they were actually assessed—would be speculative. Moreover, without
any indication in the record which specific fees or costs were actually assessed, a
defendant has no way to challenge their correctness on appeal or as provided under
article 103.008 of the Code of Criminal Procedure. See Tex. Code Crim. Proc. art.
103.008 (authorizing defendant to file a motion within one year after the date of
the final disposition of a case in which costs were imposed to correct any error in


      1
        See Tex. Code Crim. Proc. arts. 102.0045, 102.005, 102.011, 102.0169, 102.017 and
Tex. Loc. Gov’t Code §§ 133.102, 133.105, 133.107.


                                           2
the costs). Id.

      The trial court did not err in ordering appellant to pay court costs, as such
costs are mandated by law, but the court did err in entering a specific dollar
amount without any support in the record for that dollar amount. See Johnson, 389
S.W.3d at 516. Because there is no evidence in the record to support the trial
court’s assessment of a specific dollar amount as court costs, we sustain appellant’s
sole issue and reform the trial court’s judgment to delete the specific dollar amount
of costs assessed. See id.; see also Mayer v. State, 309 S.W.3d 552, 554–56 (Tex.
Crim. App. 2010) (holding that sufficient evidence must support an assessment of
costs in a judgment).

      We reform the trial court’s judgment to delete the listing of a specific
amount of court costs and affirm the judgment as reformed.

                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         3